*77OPINION.
By His Honot John St. Paul*
Plaintiff had judgment against defe'ndant in the Third Justice's Spurt of Hapidea Parish, and that court issued a writ of fieri faolaa ■^to the Civil ahoriff of the Parish of Orleans.
Thereunder a garnishment was taken out of 'the Civil District Court for Orleans addressed to H. & C. H@wman who answered that they held two hales of cotton suDjéct to certain changes. The garnishees sold the cotton, deducted their charges, and turned over the halanoe to the sheriff; to all of which no objection is urged.
Plaintiff ruled the sheriff into ##### the Civil District Court to show cause why he should not he paid. Defendant's mother intervened and claimed a lessor's privilege on the cotton or its proceeds. The Sheriff excepted to the jurisdiction of the court on the ground that the writ under whioh he held had issued out of the Third Justice's Court afor' aid and that court alone had jurisdiction to pass upon the conf.. Ici.ing claims which might arise over the funds held hy him under :-ne writ.
Vie think the: exception well founded. The Code of Practice (Article 1S6, 397) provides that all conflicting claims'shall he passed upon by the court under whose mandate the property was first seized. And it is of no consequence that the seizure was made in a parish other than that in which the court holds its session. Bank vs Clack, 127 La. 909-911.
Bor do vie think that the situation .is at all affected by the fact that the garnishment proceedings were had in the parish where the '/ seizure was mado. These were mere ancillary proceedings intended solely to ascertain the fact, between the seizing creditor and the garnishee, that the latter had in his possession property' subject to levy under the writ held by the sheriff. When the fact Was ascertained, the jurisdiction of the court before which these ancillary proceedings were had, was exhausted and the sheriff came into possession of the funds by virtue of the writ from the Justice's Court, which court alone has jurisdiction over the" conflicting claims arising out of the seizure.
*78January 1919.
The judgment appealed from is therefore reversed, the exception, to the jurisdiction of the Civil District Court is maintained, and it is now ordered that plaintiff's rule and the intervention be dismissed without prejudice to the right of the parties to renew their claims before the Third Justice's Court for the Parish of Rapides, the plaintiff and intervenor each to pay his own costs and plaintiff to pay the costs incurred by the sheriff in connection with the rule, if any.
Mew Orleans, La,